DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (JP2010023199A).
 	With respect to claims 8, 10-13, 15, 18 Hotta describes a polishing composition and a method for polishing a material such as silicon carbide, which is also the same material as that of claimed invention shown in claim 12 and paragraph 14 of the specification to have a property of Vickers hardness of 1,500 Hv or higher, comprising a water-soluble polymer, colloidal silica abrasive, sodium metavanadate (NaVO3) and hydrogen peroxide (H2O2).  The silica abrasives include an amount in the range of 5-45 wt%.  The NaVO3 includes an amount in the range of 0.5g/L – 100 g/L, with 1% is equal to 10 g/L (see conversion from hexatobianry reference cited below), which would be approximately between 0.05 wt% – 10 wt%, preferably including 3g/L or 0.3 wt% or more and 30g/L or 3wt% or less.  The H2O2 includes an amount in the range of 0.1g/L-100 g/L, which would be approximately between 0.01 wt%– 10 wt%, preferably including 3 g/L or 0.3 wt% or more and 30g/L or 3 wt% or less  (ab.; pg 3-5 of the translation).  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The preferred range disclosed above includes claimed range and show that the full range is taught with sufficient specificity.
 	Unlike invention, Hotta doesn’t describe that the weight ratio of silica abrasives to sodium metavanadate is 12.5 or more or in the range of 12.5 or more to 40 or less.  However, since the ranges of silica and NaVO3 are the same as that of claimed ranges, it’s expected to provide and encompass weight ratio between the silica and NaVO3 in the claimed ratio 12.5 or more and between 12.5- 40 of claims 9 and 15. For example, the weight ratio can go from 1.67 (5wt% silica/3wt NaVO3) to 150 (45wt% silica/0.3 wt% NaVO3).  Overlapping range are held obvious.  MPEP 2144.05.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide ratio range including claimed ratio as Hotta shows that they are successfully used to provide a polishing composition with expected results.
 	With respect to claims 9 and 15, the same concentration ranges of H2O2, NaVO3 and silica abrasives to those of the claimed ranges would be expected to include claimed weight ratios of H2O2 to NaVO3 at 0.5-2.  ).  Overlapping range are held obvious.  MPEP 2144.05.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide ratio range including claimed ratios as Hotta shows that they are successfully used to provide a polishing composition with expected results.
 	With respect to claim 14, the composition consists of the components above and a pH adjusting agent and water (pages 6, 7).
	With respect to claims 16-17,  polished material such as silicon carbide (abs.), which is also the same material as that of claimed invention shown in paragraph 14 of the specification to have a property of Vickers hardness of 1,500 Hv or higher.
Claims 8, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being obvious over Takahashi et al. (US 20170320187).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claims 8, 9, 11, 12, 13 Takahashi describes a polishing composition and method using the composition (pre or final polishing) for polishing materials having a Vickers hardness of 1500 Hv or higher including diamond, sapphire, silicon carbide (para 38).  The composition comprising silica abrasive at a range including 5-50 wt% (para 42, 49), polishing aid including hydrogen peroxide and sodium vanadate (NaVO3 or sodium metavandate shown in table 1) at a range including 0.5 wt% or higher and 3 wt% or lower (para 51, 54).  The ranges disclosed above are within claimed ranges anticipate claimed range.  MPEP 2131.03. 
Unlike invention, Takahashi doesn’t describe that the weight ratio of silica abrasives to sodium metavanadate is 12.5 or more or 40 or less.  However, since the ranges of silica and NaVO3 are the same as that of claimed ranges, it’s expected to provide and encompass weight ratio between the silica and NaVO3 in the claimed ratio 12.5 or more and between 12.5- 40 of claim 9. For examiner, the weight ratio can go from 1.67 (5wt% silica/3wt NaVO3) to 166 (50wt% silica/0.3 wt% NaVO3).  Overlapping range are held obvious.  MPEP 2144.05.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide ratio range including claimed ratios as Takahashi teaches to change a ratio between the abrasive and the polishing aid accordingly  (para 97) and shows that they are successfully used to provide a polishing composition with expected results.
With respect to the weight ratio between H2O2 and NaVO3 in claim 9, the same concentration ranges of H2O2, NaVO3 to those of the claimed ranges would be expected to include claimed weight ratios of H2O2 to NaVO3 at 0.5-2.  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide ratio range including claimed ratios as Takahashi shows that they are successfully used to provide a polishing composition with expected results.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim(s) 10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 8 above, and further in view of Hotta et al. (JP2010023199A).
 	With respect to claims 10, 14, Takahashi’s composition beside the main components cited above, it further includes pH adjusting agent (para 57).  Unlike claimed invention, he doesn’t describe that the composition further include a water-soluble polymer.  Hotta describes a same polishing for a same material such as silicon carbide, which as a Vickers hardness of more than 1500 Hv wherein it has a water-soluble polymer (abs.).  It would have been obvious to add a water-soluble polymer in light of Hotta because it helps to improve the difference in frictional resistance between the polishing of the front and back surface of the silicon carbide (page 5 of the translation).
	With respect to claims 15-18, please see rejections for claims 9, 11, 12 under Takahashi discussed above.
 	 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11225590. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same polishing composition for material that has a Vickers hardness of 1,500 Hv or higher with the same components.
Claims 10, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11225590 in view of Hotta et al. (JP2010023199A).  With respect to claims 10, 14-18, the composition of the claims of patent 11225590 doesn’t include a water-soluble polymer.  Hotta describes a same polishing for a same material such as silicon carbide, which as a Vickers hardness of more than 1500 Hv wherein it has a water-soluble polymer (abs.).  It would have been obvious to add a water-soluble polymer in light of Hotta because it helps to improve the difference in frictional resistance between the polishing of the front and back surface of the silicon carbide (page 5 of the translation).
Hexatobianry reference is cited for conversion between g/L to %.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/20/2022